DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 are each respectively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,325,195. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1 and 6 are each respectively anticipated by patent claims 1 and 6 respectively.  The difference between application claim 1 and patent claim 1 is that patent claim 1 recites an additional element of the details of what the first side comprises (see column 15, lines 2-9 of claim 1 of U.S. Patent No. 11,325,195). The difference between application claim 6 and patent claim 6 is that patent claim 6 recites an additional element (see column 15, lines 49-57 of claim 6 of U.S. Patent No. 11,325,195).
Thus, the invention of each patent claim 1 and claim 6, is in effect a “species” of the generic invention recited in application claim 1 and claim 6 respectively.  It has been held that the generic invention is “anticipated” by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Dependent claims 2-5 and 7-8 of application are identical to patent claims 2-5 and 7-8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumoi et al. US 2017/0197259 (hereafter--Kumoi--).
In regards to claim 1, Kumoi discloses as on Figures 1-2, an insert (1), comprising: a first surface (2); a second surface (4); and a ridge line located at an intersection of the first surface and the second surface, wherein the first surface comprises a first corner (where cutting corner 9 is disposed at), a first side (where cutting edge 8 is disposed at) extended from the first corner, and a second side (where the cutting edge 10 is disposed at) extended from the first corner, the ridge line comprises a corner cutting edge (9) located on the first corner, a first cutting edge (8) located on the first side, and a second cutting edge (10) located on the second side, and the first surface further comprises a first region (2a, as in annotated Figure 2 below) located from the first cutting edge (8) toward a midportion of the first surface, a second region (2a, as in annotated Figure 2 below) located from the second cutting edge (10) toward the midportion of the first surface, and a concave part (7b) located on the second region.
In regards to claim 2, Kumoi discloses the insert according to claim 1, Kumoi also discloses that the concave part (7b) comprises a part of the ridge line.
In regards to claim 3, Kumoi discloses the insert according to claim 1, Kumoi also discloses that the concave part (7b) comprises a part that becomes narrower as going away from the ridge line (see Figures 2 and 5, note that the concave part becomes narrower as going away from the ridge line towards a midplane of the insert).
In regards to claim 4, Kumoi discloses the insert according to claim 1, Kumoi also discloses that the concave part (7b) comprises a part that becomes shallower as going away from the ridge line (see Figure 1, and note that the concave part 7b, slopes towards 2b as going away from the ridge line, and as such, becomes shallower).
In regards to claim 5, Kumoi discloses the insert according to claim 1, Kumoi also discloses that parts of the ridge line located on both sides of the concave part are a first ridge line and a second ridge line, a part of the first surface located from the first ridge line toward the midportion of the first surface is a third region (see annotated Figure 2 below), a part of the first surface located from the second ridge line toward the midportion of the first surface is a fourth region (see annotated Figure 2 below), an angle formed by the third region and a reference plane orthogonal to a central axis of the insert is a first angle, and an angle formed by the fourth region and the reference plane is a second angle, and a value of the first angle is different from a value of the second angle (note that on Figure 1, the sloping angle of the third region and the sloping angle of the fourth region).

    PNG
    media_image1.png
    728
    590
    media_image1.png
    Greyscale

In regards to claim 6, Kumoi discloses as on Figures 1-2, an insert (1), comprising: a first surface (2); a second surface (4); and a ridge line located at an intersection of the first surface and the second surface, wherein the first surface comprises a first corner (where cutting corner 9 is disposed at), a first side (where cutting edge 8 is disposed at) extended from the first corner, and a second side (where the cutting edge 10 is disposed at) extended from the first corner, the ridge line comprises a corner cutting edge (9) located on the first corner, a first cutting edge (8) located on the first side, and a second cutting edge (10) located on the second side, and the first surface further comprises a first region (2a, as in annotated Figure 2 below) located from the first cutting edge (8) toward a midportion of the first surface, a second region (2a, as in annotated Figure 2 below) located from the second cutting edge (10) toward the midportion of the first surface, and a convex (towards a midplane of the insert) part (7b) located on the second region.
In regards to claim 7, Kumoi discloses the insert according to claim 6, Kumoi also discloses that the convex part (7b) connects to the second surface (4) (see Figure 1).
In regards to claim 8, Kumoi discloses the insert according to claim 6, Kumoi also discloses that the convex part (7b) comprises a part that becomes narrower as going away from the ridge line (see Figures 2 and 5, note that the convex part becomes narrower as going away from the ridge line towards a midplane of the insert).
Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paya US 5,688,081.
In regards to claim 1, Paya discloses as on Figures 1-47, an insert (10), comprising: a first surface (top surface); a second surface (peripheral surface); and a ridge line (where cutting edge is disposed at) located at an intersection of the first surface and the second surface, wherein the first surface comprises a first corner (13), a first side (one of the sides extending from corner 13) extended from the first corner, and a second side (the other side extending from corner 13) extended from the first corner, the ridge line comprises a corner cutting edge (note that corner 13 is a cutting corner, therefore is catalogued as cutting edge) located on the first corner, a first cutting edge (12, 121 and 122) located on the first side, and a second cutting edge (the other one of 12, 121 and 122) located on the second side, and the first surface (top surface) further comprises a first region (see annotated Figure 34 below) located from the first cutting edge (12, 121 and 122) toward a midportion of the first surface, a second region (see annotated Figure 34 below) located from the second cutting edge (12, 121 and 122) toward the midportion of the first surface, and a concave part (121) located on at least one of the first region and the second region (see annotated Figure 34 below).

    PNG
    media_image2.png
    854
    1004
    media_image2.png
    Greyscale

In regards to claim 2, Paya discloses the insert according to claim 1, Paya also discloses that the concave part (121) comprises a part of the ridge line.
In regards to claim 3, Paya discloses the insert according to claim 1, Paya also discloses that the concave part (121) comprises a part that becomes narrower as going away from the ridge line (see Figure 34, note that the concave part becomes narrower as going away from the ridge line towards a midportion of the insert).
In regards to claim 4, Paya discloses the insert according to claim 1, Paya also discloses that the concave part (7b) comprises a part that becomes shallower as going away from the ridge line (see at least Figures 3, 5, 7, 9, 12, 15, and note that the concave part, slopes towards a mid-portion of the insert as going away from the ridge line, and as such, becomes shallower).
In regards to claim 6, Paya discloses as on Figures 1-47, an insert (10), comprising: a first surface (top surface); a second surface (peripheral surface); and a ridge line (where cutting edge is disposed at) located at an intersection of the first surface and the second surface, wherein the first surface comprises a first corner (13), a first side (one of the sides extending from corner 13) extended from the first corner, and a second side (the other side extending from corner 13) extended from the first corner, the ridge line comprises a corner cutting edge (note that corner 13 is a cutting corner, therefore is catalogued as cutting edge) located on the first corner, a first cutting edge (12, 121 and 122) located on the first side, and a second cutting edge (the other one of 12, 121 and 122) located on the second side, and the first surface (top surface) further comprises a first region (see annotated Figure 34 below) located from the first cutting edge (12, 121 and 122) toward a midportion of the first surface, a second region (see annotated Figure 34 below) located from the second cutting edge (12, 121 and 122) toward the midportion of the first surface, and a convex part (122) located on at least one of the first region and the second region (see annotated Figure 34 above).
In regards to claim 7, Paya discloses the insert according to claim 6, Paya also discloses that the convex part (122) connects to the second surface (side surface) (see Figure 34).
In regards to claim 8, Paya discloses the insert according to claim 6, Paya also discloses that the convex part (122) comprises a part that becomes narrower as going away from the ridge line (see Figures 2, 4, 6, 8 and 5, note that the convex part becomes narrower as going away from the ridge line towards a midplane of the insert).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722